— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered November 10, 1989, convicting him of robbery in the first degree (2 counts) and criminal possession of a weapon in the second degree under Indictment No. 6099/ 87, upon a jury verdict, and from two judgments of the same court, also rendered November 10, 1989, convicting him of *841robbery in the first degree (two counts), under Indictment No. 6108/87, and robbery in the first degree under Indictment No. 7983/87, respectively, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt under Indictment No. 6099/87 beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Finally, the defendant’s contention that the sentences are excessive is without merit (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Kooper, Sullivan and Harwood, JJ., concur.